Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 1 of 21 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 JUANA GARCIA, individually and on behalf of
 all others similarly situated,                          Civil Action No.1:20-cv-5711

                      Plaintiff,                         CLASS ACTION COMPLAINT FOR
 vs.                                                     DAMAGES, RESTITUTION, AND
                                                         INJUNCTIVE RELIEF
 COMMUNITY OPTIONS, INC.,
 COMMUNITY OPTIONS NEW YORK, INC.                        JURY TRIAL DEMAND

                       Defendants.


        Plaintiff Juana Garcia (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through her attorneys, The Law Office of Christopher Q. Davis, PLLC, alleges

upon personal knowledge and information and belief as follows:

                                      NATURE OF THE ACTION

   1.      This is a collective and class action brought by Individual and Representative Plaintiff

Juana Garcia (“Plaintiff”) and all putative plaintiffs (collectively “Plaintiffs”), on their own

behalf and on behalf of the Proposed Collective Classes and Classes identified below. Plaintiff

and the putative Collective Class and Class Members were or are employed by Defendant

Community Options, Inc. (“COI”) and Defendant Community Options New York, Inc. (“COI

NY”) (collectively “Defendants”) in Brooklyn, New York during the relevant Class and

Collective Class Periods as non-exempt “Hourly Paid Staff.” All Plaintiffs were specifically

affected by an unlawful “time shaving” policy and practice, where the Executive Director of the

Brooklyn office manually edited the clock-out times of Hourly Paid Staff in order to avoid

paying them for any overtime hours worked that Defendants knowingly suffered and permitted.

Through this practice, Defendants unlawfully denied Plaintiffs overtime premiums at a rate of at
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 2 of 21 PageID #: 2




least 1.5 times the regular rate for all hours worked over forty in a week and engaged in

recordkeeping practices that violated federal and/or state wage and hour laws. Plaintiffs are all

similarly situated under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b) and the

Federal Rule of Civil Procedure 23 and have suffered the same violations pursuant to

Defendants’ common policies and practices.

   2.      The Collective Class is made up of all persons who are or have been employed by

Defendants in Brooklyn, New York as Hourly Paid Staff within the period of the past three years

from this action’s filing date through the date of the final disposition of this action (the

“Collective Class Period”) and who were subject to Defendants’ unlawful and uniform time

shaving policy and practice resulting in the failure to pay Collective Class Plaintiffs overtime

premiums for all hours worked over 40 during the Collective Class Period.

   3.      The Class is made up of all person who are or have been employed by Defendants in

Brooklyn, New York as Hourly Paid Staff within the period of the past six years from this

action’s filing date through the date of the final disposition of this action (the “Class Period”) and

who were subject to Defendants’ unlawful and uniform time shaving policy and practice

resulting in the failure to pay Class Plaintiffs overtime premiums for all hours worked over 40

during the Class Period and the failure to provide the Class Plaintiffs with accurate wage

statements on each payday that includes the information required by the NYLL, including the

correct number of hours worked during the pay period.

   4.      Plaintiffs seek relief for the Collective under the Fair Labor Standards Act (“FLSA”),

   29 .S.C. §§ 201 et seq., and for the Class pursuant to the applicable provisions of the New

York Labor Law (“NYLL”), §§ 190 et seq., to remedy the Defendants’ failure to pay all wages

due and for recordkeeping failures, in addition to injunctive relief.




                                                   2
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 3 of 21 PageID #: 3




   5.     Additionally, Plaintiff Garcia brings an individual claim against Defendants for

terminating her position in retaliation, in violation of the FLSA, 29 U.S.C. § 215 and the NYLL,

§ 215, for complaining to Defendants on several occasions regarding Defendants’ failure to pay

Hourly Paid Staff overtime premiums for all hours worked over 40.

                                            PARTIES

   6.     Individual and Representative Plaintiff Juana Garcia is a former Program Manager

employed by Defendants. Presently, and at all relevant times, Plaintiff resides in Brooklyn, New

York. In January 2019, Plaintiff began her employment at the Brooklyn office located at 161-165

Woodruff Avenue Brooklyn, NY 11226. In or around April 2019, Ms. Garcia was asked to take

on another role as senior staff, which she was informed was due to Defendants’ budgetary

concerns. In February 2020, Ms. Garcia retained her previous role as Program Manager until the

date of her termination—due to Ms. Garcia’s numerous vocal complaints regarding Defendants’

unlawful overtime policy and practices—on September 29, 2020. At all relevant times, Plaintiff

Garcia was an “employee” within the meaning of all applicable statutes, including the FLSA and

NYLL.

   7.     Defendant COI is a national nonprofit corporation incorporated under the laws of New

Jersey with its principal place of business and headquarters located at 16 Farber Road, Princeton,

New Jersey 08540. COI is licensed to do business in New York. It maintains forty offices across

ten states: Arizona, Maryland, New Jersey, New Mexico, New York, Pennsylvania, South

Carolina, Tennessee, Texas, and Utah. It employs over 5,000 employees. It has the following

offices in New York alone: Binghamton, Brooklyn, Queens, Manhattan, Syracuse, and Waverly.

At all relevant times herein, COI met the definition of “employer” of the Representative Plaintiff,




                                                3
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 4 of 21 PageID #: 4




the Putative Collective and Putative Class (as defined above) under all applicable statutes,

including the FLSA and NYLL.

   8.     Defendant COI NY is a domestic nonprofit corporation incorporated under the laws of

New York with its principal place of business and headquarters located at 16 Farber Road,

Princeton, New Jersey 08540. At all relevant times herein, Defendant Community Options New

York Inc. met the definition of “employer” of the Representative Plaintiff, the Putative

Collective and Putative Class (as defined above) under all applicable statutes, including the

FLSA and NYLL.

 Interrelationship Between Defendant Community Options Inc. and Community Options

                                         New York Inc.

   9.     Upon information and belief, Defendant COI and COI NY work in tandem with one

another and jointly manage the operations of all offices located in New York.

   10.    While each Defendant has a separate Board of Directors, there are members who serve

on both boards. For instance, the President of Community Options Inc., Robert Stack, serves as

Chairman on COI NY’s Board of Directors and as a member on COI’s Board of Directors. Mr.

Ian Bogarty, Esq. serves as a Trustee on the Board of Directors for both COI and COI NY.

   11.    Both COI and COI NY’s names are listed on Plaintiff Garcia’s wage statements with

one address listed: 16 Farber Road, Princeton, New Jersey 08540.

   12.    Upon information and belief, both Defendants’ headquarters is located at 16 Farber

Road, Princeton, New Jersey 08540 and oversee operations and employment practices in all of

the local offices in New York.

                                    JURISDICTION AND VENUE

   13.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and




                                                 4
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 5 of 21 PageID #: 5




supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367. The

Court also has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1332.

    14.    In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA pursuant

to 29 U.S.C. § 207, et seq.

    15.    This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

    16.    Venue is proper in the United States District Court, Eastern District of New York

pursuant to 28 U.S.C. § 1391, because a substantial part of the events giving rise to the claims

that is the subject of this action occurred in this District.

    17.    This Court has personal jurisdiction over COI, because it is actively licensed to do

business in New York, has several offices located across the state of New York and routinely

transacts business in New York. Furthermore, COI is explicitly named on Plaintiff Garcia’s wage

statements, which are directly related to the substantive claims set forth in this action.

    18.    This Court has personal jurisdiction over COI NY because its place of incorporation is

New York State.

                WAGE AND HOUR COLLECTIVE CLASS ALLEGATIONS

    19.    COI is a national nonprofit with centralized management in Princeton, New Jersey for

all administrative and business operations for its over forty offices throughout the United States.

Each of its offices provides residential and employment support for people with severe

development and intellectual disabilities. All together, they provide services to more than 2,700

individuals with disabilities.

    20.    COI has substantial operations in New York State with offices in Binghamton,

Brooklyn, Queens, Manhattan, Syracuse, and Waverly.




                                                    5
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 6 of 21 PageID #: 6




   21.      Plaintiff brings FLSA claims on behalf of herself and other employees similarly

situated as authorized under 29 U.S.C. § 216(b). The employees similarly situated in the

Collective Class are:

         Federal Overtime Pay: All persons who are or have been employed by Defendants as
         Hourly Paid Staff in Brooklyn, New York within the period of the past three years prior
         to this action’s filing date through the date of the final disposition of this action who
         worked over 40 hours in at least one workweek during the Collective Class Period and
         who were subject to Defendants’ failure to pay lawful overtime premiums for all hours
         worked over forty during a workweek based on the uniform policy and practices alleged
         herein.

   22.      Defendants employed Plaintiff and the Collective Class Members during the

Collective Class Period.

   23.      Plaintiff began her employment in January 2019 in the Brooklyn Office as a Program

Manager as a non-exempt employee and was paid on an hourly basis at a rate of $19-20/hour.

Her regularly scheduled shift was from 7:00am – 3:00pm. Her job duties consisted of overseeing

Hourly Paid Staff of eleven “Direct Support Professionals,” who provided direct services to

severely disabled clients on-site during the Day Habilitation program. Direct services included

using one of two company-owned vehicles to pick up clients from their homes, drive them to the

office location for the day, and drop them off at the end of the day at their respective homes.

   24.      Plaintiff did not participate in any major decision-making that would impact the whole

Company and did not have the authority to hire or fire staff. While she at times offered her input,

her immediate supervisor, the Program Specialist Shernette Miller, or the Executive Director

Tiffany Dacre, always made the final decision.

   25.      Plaintiff herself often participated in similar job duties to that of other Hourly Paid

Staff like the Direct Support Professionals, particularly when the office was short-staffed and

drove clients back and forth from their homes using one of the company-owned vehicles.




                                                   6
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 7 of 21 PageID #: 7




    26.    Upon information and belief, each office maintained by Defendants has at least two

distinct programs: a “Day Habilitation” program and a “Residential” program. The former

involves transporting disabled clients to the office site itself and assisting them with activities

throughout a scheduled day of programs. The latter involves staff providing direct services for

clients living in their privately rented apartments.

    27.    To keep track of hours worked, Plaintiff and Collective Class Members were required

to utilize Kronos, an electronic timekeeping system. When they arrived for their shift, they were

required to clock in and out by calling a number associated with the Kronos timekeeping system.

Telephones were placed in different areas of the offices for employee use.

    28.    For Residential staff, they were and are permitted to use the phone in client residences

in order to clock in and out for their shifts.

    29.    Plaintiff and Collective Class Members were paid wages semi-monthly.

    30.    Prior to December 2019, Collective Class Members who accrued overtime hours

would sometimes be paid for all hours worked over 40, but not always.

    31.    Beginning in December 2019, Plaintiff and her fellow Collective Class Members in

the Brooklyn office were notified via email from Tiffany Dacre, then the Residential Director,

that all staff were required to clock in and out at the start and end of their shifts and that they

were not permitted to stay back after the shift, unless previously approved by management. They

were further instructed that all overtime must be approved and failure to adhere to such rules and

regulations would result in disciplinary actions leading up to termination. This information was

posted in common areas of the office for all staff to see. Upon information and belief, this policy

applied to all Hourly Paid Staff in the Brooklyn office.

    32.    As a means of implementation of this new overtime policy, managers were required to




                                                   7
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 8 of 21 PageID #: 8




submit paperwork every week for overtime pay with documentation of names of individual staff

members who worked any hours in excess of 40 hours, the dates on which they worked past their

scheduled eight-hour shift, and a justification for each day they worked in excess of eight hours.

The managers submitted such paperwork to the Program Specialist, who would review it and

then pass it on to the Executive Director. The Executive Director was the final decision-maker in

regard to approval of overtime pay.

   33.     Plaintiff and Collective Class Members often worked in excess of over 40 hours

during a single workweek in order to fulfill their required job duties and responsibilities.

   34.     For example, Plaintiff and Collective Class Members in the Day Habilitation program

in the Brooklyn office were required to park company-owned vans near the office, once they

dropped off clients at their respective homes. Because there are no company-owned parking

spaces, they had to secure public parking, which often would take twenty minutes to up to an

hour past the end of their eight-hour scheduled shift. They would then subsequently clock out. It

was thus impossible to stay within their scheduled eight-hour shifts.

   35.     Hourly Paid Staff in the role of Program Managers such as Plaintiff would also accrue

overtime pay as a result of having to wait for other employees to complete their shifts and fill out

the required paperwork for them to receive overtime pay, per office policy or wait for other staff

to return the company car keys, so that they could secure them in a lockbox for safekeeping. If

Plaintiff did not wait for staff to return the keys and they went missing, Plaintiff could have been

subject to disciplinary action.

   36.     Plaintiff thus often worked 30 minutes or 1 hour past the end of her scheduled shift at

3:00pm. As a result, she would clock out around 3:30pm or 4:00pm but was not always properly

compensated at an overtime rate for all hours worked over 40 hours in a given workweek.




                                                  8
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 9 of 21 PageID #: 9




   37.     For instance, during the workweek of September 8, 2020 through September 15, 2020,

Plaintiff worked past her scheduled shift’s end time of 3:00pm up until 4:00pm on September 10,

11, 14, and 15th but was not compensated for all the hours worked in excess of 40 hours at an

overtime rate. Plaintiff accrued overtime hours during this time period because she either had to

wait for staff to return with keys to company-owned vehicles after dropping clients off and

securing public parking and/or was required to complete paperwork as a result of the office’s

strict overtime policy.

   38.     Plaintiff is aware of other Hourly Paid Staff who had not been receiving overtime pay

either, both in the Day Habilitation Program where she worked and the Residential Program.

Upon information and belief, there were and are approximately 8 hourly paid employees in the

Day Habilitation Program and approximately 12 hourly paid employees in the Residential

Program.

   39.     While Hourly Paid Staff in the Day Habilitation Program would accrue overtime hours

due to lack of parking for instance, Hourly Paid Staff in the Residential Program would accrue

overtime hours when they for example were forced to wait at a client’s residence until another

employee scheduled to arrive for the next shift relieved them.

   40.     Hourly Paid Staff complained often to Plaintiff about their realization that their

recorded clock out-times were being edited in the Kronos system. They could view their hours in

Kronos of their clock-in/clock-out times and then see later that their times were changed, such

that it did not accurately reflect the number of hours they worked in excess of 40 hours in a

week.

   41.     In March 2020, Plaintiff emailed Executive Director Tiffany Dacre regarding the




                                                 9
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 10 of 21 PageID #: 10




pattern and practice of the failure to pay her and Collective Class Members an overtime premium

for all of their hours worked in excess of 40 hours in a given workweek. She again complained in

September 2020 and Ms. Dacre became increasingly frustrated with Plaintiff and informed

Plaintiff that the office budget did not allot for overtime compensation.

   42.       On two occasions, Plaintiff witnessed Ms. Dacre manually change staff members’

clock-out times back to 3:00pm (the end time of their scheduled shift) if the relevant paperwork

was unsatisfactory/missing or there was a missing clock-in time in the Kronos timekeeping

system. For example, if a staff member forgot to clock in but clocked out at 3:42pm, she would

inexplicably edit the clock-out time back to 3:00pm.

   43.       Plaintiff and Collective Class Members did not have authority to change their hours

within the Kronos system. They only had the ability to view their recorded clock-in and clock-

out times.

   44.       Based on the paperwork regularly submitted on a weekly basis for approval of

overtime pay for each Hourly Paid Staff member who worked in excess of 40 hours each week,

per office policy, Defendants knew that Plaintiff and Collective Class Members were performing

work that required overtime pay and yet as a matter of common policy and practice not only

failed to accurately record and preserve all hours worked by Plaintiff and Collective Class

Members but also actively engaged in time-shaving to purposefully avoid having to pay overtime

compensation.

   45.       Defendants were aware or should have been aware that the law required it to pay non-

exempt employees, including Plaintiff and Collective Class Members, an overtime premium of

1.5 times their regular rate of pay for all work hours Defendants suffered or permitted them to

work in excess of 40 per workweek.




                                                 10
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 11 of 21 PageID #: 11




    46.     Defendants’ conduct was willful and in bad faith, and has caused significant damage

to Plaintiff and Collective Class Members during the Collective Period.

    47.     Defendants are liable under the FLSA for failing to properly compensate Plaintiffs and

Collective Class; as such, notice should be sent to the Collective Class. There are numerous

similarly situated current and former employees of Defendant who were subject to the

aforementioned uniform policies and practices in violation of the FLSA and who would benefit

from the issuance of a Court supervised notice of the present lawsuit and the opportunity to join

in the present lawsuit. Those similarly situated employees are known to the Defendants and

would be readily identifiable through Defendants’ records.

                            WAGE AND HOUR CLASS ALLEGATIONS

    48.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules of

Civil Procedure on behalf of the following defined class:

                 State Overtime Pay: All persons who are or have been employed by Defendants
                 as Hourly Paid Staff in Brooklyn, New York within the period of the past six
                 years prior to this action’s filing date through the date of the final disposition of
                 this action who worked over 40 hours in at least one workweek during the Class
                 Period and who were subject to Defendants’ failure to pay lawful overtime
                 premiums for all hours worked over forty during a workweek based on the
                 uniform policy and practices alleged herein.

    49.     Plaintiffs incorporate by reference the facts alleged in the preceding paragraphs above.

    50.     Numerosity: The Proposed Class is so numerous that joinder of all members is

impracticable. Plaintiffs are informed and believe, and on that basis allege, that during

the relevant time period, Defendants employed at least twenty people who satisfy the definition

of the Proposed Classes.1


1
  While the Second Circuit has established that “numerosity is presumed at a level of 40 members,” Consol. Rail
Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995), courts have certified classes under Rule 23 where the
class size is approximately 20 members. See, e.g., Odom v. Hazen Transp., Inc., 275 F.R.D. 400, 407 (W.D.N.Y.
2011) (certified a class of sixteen individuals, finding that while joinder is not impossible, it was nonetheless


                                                        11
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 12 of 21 PageID #: 12




    51.     Typicality: Plaintiffs’ claims are typical of the members of the Proposed Classes.

Plaintiff is informed by other Hourly Paid Staff that the Putative Members of the Collective

Classes and Classes were subject to the aforementioned unlawful policies during the Class

Period. Plaintiff was compensated in the same manner as an hourly paid employee. All Plaintiffs

were subject to Defendant’s unlawful policies and practices as alleged more fully above,

including failing to uniformly pay lawful overtime premiums for all hours worked in excess of

40 during a work week during their employment period.

    52.     Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of the controversy.

    53.     Adequacy: Plaintiffs will fairly and adequately protect the interests of the Proposed

Collective Class and Class and has retained counsel experienced in complex FLSA and NYLL

class and collective action litigation.

    54.     Commonality: Common questions of law and fact exist to all members of the

Proposed Classes and predominate over any questions solely affecting individual members of the

Proposed Classes, including but not limited to:


             a. Whether Defendants unlawfully failed to pay appropriate overtime compensation

                 to members of the Proposed Class in violation of NYLL;

             b. Whether Defendants maintained lawful wage and hour records under the NYLL;

             c. Whether Defendants employed Plaintiff and the Proposed Class within the

                 meaning of New York law;



improbable); Frank v. Eastman Kodak Co., 228 F.R.D. 174, 181 (W.D.N.Y. 2005) (found numerosity for a class of
28 people); Gortat v. Capala Bros. 949 F.Supp.2d 374, 383 (E.D.N.Y. 2013) (numerosity satisfied where class
consisted of 24 day laborers); See also Cypress v. Newport News Gen. & Nonsectarian Hosp. Ass’n, 375 F.2d 648
(4th Cir. 1967) (class of eighteen individuals found sufficiently numerous); Grant v. Sullivan, 131 F.R.D. 436, 446
(M.D.Pa.1990) (certification of class may be proper even with class as small as fourteen members).


                                                        12
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 13 of 21 PageID #: 13




            d. Whether Defendants’ actions were “willful” under the NYLL.

    55.    The case is maintainable as a class action under Fed. R. Civ. P. 23(b)(1) because

prosecution of actions by or against individual members of the class would result in inconsistent

or varying adjudications and create the risk of incompatible standards of conduct for Defendants.

Further, adjudication of each individual member’s claim as a separate action would be

dispositive of the interest of other individuals not party to this action, impeding their ability to

protect their interests.

    56.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because questions

of law and fact common to the Proposed Classes predominate over any questions affecting only

individual members of the Proposed Classes, and because a class action is superior to other

available methods for the fair and efficient adjudication of this litigation. Defendants’ common

and uniform policies and practices denied the Proposed Classes the wages to which they are

entitled. The damages suffered by the individual members of the Proposed Classes are small

compared to the expense and burden of individual prosecution of this litigation. In addition,

class certification is superior because it will obviate the need for unduly duplicative litigation

that might result in inconsistent judgments about Defendants’ practices.

    57.    Plaintiff intends to send notice to all members of the Proposed Class to the extent

required by Rule 23. The names and addresses of the Proposed Class will be available from

Defendants.

                INDIVIDUAL ALLEGATIONS INVOLVING RETALIATION

    58.    In March 2020, Plaintiff opposed and complained in good faith to Defendants by

emailing the Executive Director of the Brooklyn office, Tiffany Dacre, regarding the practice of

time-shaving and reducing clock-out times in Kronos after the fact, resulting in the failure to




                                                  13
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 14 of 21 PageID #: 14




lawfully pay Hourly Paid Staff an overtime premium for all of their hours worked in excess of 40

hours in a given workweek. Ms. Dacre was dismissive of Plaintiff’s complaint.

   59.    Once the Day Habilitation program that Plaintiff Garcia directly oversaw as Program

Manager restarted in September 2020, Hourly Paid Staff in that program began to accrue

overtime hours once more due to the problem of limited public parking to park company-owned

vans after Hourly Paid Staff dropped off clients at their respective homes.

   60.    Ms. Dacre started questioning Plaintiff Garcia about the overtime hours that she and

Hourly Paid Staff was accruing and warned her to watch the time.

   61.    Ms. Dacre became more and more increasingly frustrated with Plaintiff Garcia’s

complaints regarding lack of overtime compensation for her and Hourly Paid Staff.

   62.    Ms. Dacre informed Plaintiff Garcia that there was no room in the office’s budget for

overtime compensation.

   63.    Nevertheless, Plaintiff Garcia continued to fill out the required paperwork, per

Defendants’ overtime policy for each Hourly Paid Staff member on a weekly basis.

   64.    Hourly Paid Staff continued to complain to Plaintiff Garcia about the reduction of

their hours and in turn, Plaintiff Garcia complained to Ms. Dacre on both her and their behalf.

   65.    On September 29, 2020, Plaintiff Garcia was called into Ms. Dacre’s

office, where Program Specialist Kim Ellis and Regional State Director Ayesha Patrick were

present in addition to Ms. Dacre herself. They informed her that her job duties were

“unfulfilled,” because she allegedly did not timely submit “Life Plans”—created for each client

by Hourly Paid Staff, specifically Care Coordinators, and edited by Plaintiff Garcia as part of her

job duties—and as such, requested that she accept a demotion. Plaintiff Garcia refused and her

position was terminated.




                                                14
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 15 of 21 PageID #: 15




    66.    Both the offer of demotion and the subsequent termination constitute adverse

employment actions in retaliation for Plaintiff Garcia’s vocal complaints and protests against the

Defendants’ unlawful overtime policies and practices alleged herein.

    67.    The reason set forth by Defendants for the adverse employment actions taken against

Plaintiff Garcia are completely baseless.

    68.    Plaintiff Garcia was in fact fulfilling all of her job duties. Each and every time she

would reach out to Care Coordinators for them so that she could begin her editing process, she

was informed they were being audited. Thus, any delay regarding submissions of the Life Plans

was completely justified and outside of her control.

    69.    Upon information and belief, these Life Plans were being audited starting in

July/August 2020 through the end of Plaintiff Garcia’s employment. As such, Plaintiff Garcia

was not at fault for any delay in submitting Life Plans and the true reason for Plaintiff Garcia’s

termination was retaliation for the numerous complaints she raised with Ms. Dacre regarding

Defendants’ unlawful overtime policies and practices.

                          AS AND FOR A FIRST CAUSE OF ACTION
                      (Fair Labor Standards Act: Unpaid Overtime Wages)

    70.    Plaintiff repeats and re-alleges each and every one of the above-referenced allegations

as if fully set forth herein.

    71.    Plaintiff consents in writing to be a part of this action, pursuant to 20 U.S.C. § 216(b).

Plaintiff’s written consent form is attached hereto. Plaintiff anticipates that as this case proceeds,

other individuals will sign consent forms and join as plaintiffs.

    72.     At all relevant times, Defendants constitutes as an “employer” engaged in interstate




                                                 15
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 16 of 21 PageID #: 16




commerce and/or in the production of goods for commerce, within the meaning of the FLSA, 20

U.S.C. § 203. At all relevant times, Defendants have employed and continue to employ

employees, including Plaintiff and the Putative Collective.

   73.    At all relevant times, upon information and belief, each Defendant’s gross revenue has

exceeded $500,000.00.

   74.    The FLSA requires each covered employer such as Defendants to compensate all non-

exempt employees at a rate of not less than one and one-half times the regular rate of pay for

work performed in excess of forty hours per work week.

   75.    During their employment with Defendant, within the applicable statute of limitations,

Plaintiff and the other Collective Class members worked in excess of forty hours per workweek

without overtime compensation.

   76.    Despite the hours worked by Plaintiff and the Collective Class members, Defendants

willfully, in bad faith, and in knowing violation of the Federal Fair Labor Standards Act, failed

and refused to pay them overtime compensation.

   77.    Based on the policies and practices articulated above, Plaintiffs were uniformly denied

FLSA mandated overtime premiums.

   78.    By failing to accurately record, report, and/or preserve records of hours worked by

Plaintiff and the Putative Collective, Defendants have failed to make, keep, and preserve records

with respect to each of its employees sufficient to determine their wages, hours, and other

conditions and practices of employment, in violation of the FLSA.

   79.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA, within

the meaning of 29 U.S.C §§ 216(b) and 255(a).

   80.    Because Defendants’ violations of the FLSA were willful, a three-year statute of




                                                16
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 17 of 21 PageID #: 17




limitation applies. 29 U.S.C § 255.

   81.    Plaintiff, on behalf of herself and the Collective Class, seeks the recovery of

attorneys’ fees and costs to be paid by Defendant, as provided by the FLSA, 29 U.S.C. § 216(b).

                        AS AND FOR A SECOND CAUSE OF ACTION
                        (New York Labor Law: Unpaid Overtime Wages)

   82.    Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

   83.    At all relevant times, Plaintiffs were employees and Defendant has been an employer

within the meaning of the New York Labor Law.

   84.    The overtime wage provisions of Article 19 of the New York Labor Law and its

supporting regulations apply to Defendants.

   85.    Defendants have failed to pay Plaintiff and the Putative Rule 23 Class the overtime

wages to which they are entitled to under the New York Labor Law.

   86.    By Defendant’s failure to pay Plaintiff and the Rule 23 Class Members premium

overtime wages for hours worked in excess of 40 hours per week, they have willfully within the

meaning of N.Y. Lab. Law § 663 violated the N.Y. Lab. Law Article 19, §§ 650 et seq., and the

supporting New York State Department of Labor Regulations, including but not limited to the

regulations in 12 N.Y.C.R.R. Part 142.

   87.    Furthermore, Defendants have violated NYCRR 142-2.2 and NYLL §§ 191 and 193

by failing to pay Plaintiffs and the Class at least one and one-half times the minimum wage for

all hours worked over 40 in any workweek during the Class Period.

   88.    Due to Defendants’ violation of the NYLL, Plaintiffs and the Rule 23 Class Members

are entitled to recover from Defendants their unpaid overtime wages, reasonable attorneys’ fees

and costs of the action, and pre-judgment and post-judgment interest.



                                                17
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 18 of 21 PageID #: 18




                        AS AND FOR A THIRD CAUSE OF ACTION
              (New York Labor Law: Failure to Furnish Accurate Wage Statements)

   89.    Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

   90.    At all relevant times, Plaintiff was an employee and the Defendant has been an employer

within the meaning of the NYLL.

   91.    The recordkeeping provisions of Article 19 of the New York Labor Law and its

supporting regulations apply to Defendants.

   92.    NYLL §195(3) requires that employers furnish employees with wage statements

containing accurate, specifically enumerated criteria required under the NYLL.

   93.    Defendants did not provide Plaintiffs and the members of the Class with a legally

Sufficient wage statement upon the payment of wages, as required by NYLL § 195(3).

   94.    As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Classes are

entitled to an award of damages pursuant to NYLL § 198, in amount to be determined at trial, pre-

and post-judgment interest, costs and attorneys’ fees, as provided by NYLL § 663.

                      AS AND FOR A FOURTH CAUSE OF ACTION
                          (Fair Labor Standards Act: Retaliation)

   95.    Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

   96.    At all times relevant herein, Plaintiff was employed by Defendants, individually

and/or jointly within the meaning of the FLSA, 29 U.S.C. § 215.

   97.    At all times relevant herein, Defendants were covered persons or entities within the

meaning of the FLSA, 29 U.S.C. § 215.

   98.    In violation of the FLSA, Defendant terminated Plaintiff Juana Garcia’s




                                                18
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 19 of 21 PageID #: 19




employment in retaliation for engaging in the protected activity of making complaints regarding

Defendants’ unlawful policies and practices as set forth above.

   99.    As a result of Defendant’s unlawful conduct, Plaintiff is entitled to an award of all

damages available under the FLSA, in an amount to be determined at trial, costs and attorney’s

fees, and liquidated damages.

                         AS AND FOR FIFTH CAUSE OF ACTION
                            (New York Labor Law: Retaliation)

   100. Plaintiff Garcia alleges and incorporates by reference the allegations in the

preceding paragraphs.

   101. At all times relevant herein, Plaintiff Garcia was employed by Defendants,

individually and/or jointly within the meaning of the NYLL, § 215.

   102. At all times relevant herein, Defendants were covered persons or entities within the

meaning of the NYLL, § 215.

   103. In violation of the NYLL, Defendants terminated Plaintiff Garcia’s employment in

retaliation for engaging in the protected activity of complaining to Defendants concerning

Defendants’ unlawful overtime policies and practices as set forth above.

   104. As a result of Defendant’s unlawful conduct, Plaintiff is entitled to an award of all

damages available under the NYLL, in an amount to be determined at trial, costs and attorney’s

fees, and liquidated damages.

   105. A notice of this action was provided to the New York State Attorney General

pursuant to NYLL § 215 prior to the filing of this action.




                                                19
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 20 of 21 PageID #: 20




                                     PRAYER FOR RELIEF


        WHEREFORE, Plaintiffs, on behalf of themselves and all members of the

Proposed Classes, respectfully requests that this Court:

   A.     Declare that this action may proceed as a collective action pursuant to 29 U.S.C. 216

and a class action under Rule 23(b)(1) and (3) of the Federal Rules of Civil Procedure;

   B.     Declare that Defendants have violated the Federal Fair Labor Standards Act as to

Plaintiff Juana Garcia and the Putative Collective;

   C.     Declare that Defendants violated the provisions of the New York Labor Law as to

Plaintiff Garcia and the Putative Class;

   D.     Declare that Defendants’ violations as described above are found to be willful;

   E.     Award Plaintiff Garcia and the Putative Collective and Class for the amount of unpaid

wages owed, including interest thereon, and penalties, including liquidated damages, subject to

proof at trial;

   F.     Award reasonable attorney’s fees and costs pursuant to the NYLL and 29 U.S.C. § 216

and/or other applicable law; and

   G.     Enjoin Defendants to cease and desist from unlawful activities in violation of the FLSA

and the NYLL; and

   H.      Grant Plaintiffs and the Putative Collective and Class such other and further relief, in

law or equity, as this Court may deem appropriate and just.

                                              JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff on behalf of

herself and all other similarly situated persons demands a trial by jury as to all issues so triable.




                                                  20
Case 1:20-cv-05711-EK-SMG Document 1 Filed 11/23/20 Page 21 of 21 PageID #: 21




DATED: November 17, 2020
       New York, New York

                                    The Law Office of Christopher Q. Davis, PLLC




                                    _________________________________

                                    Christopher Q. Davis (CD-7282)
                                    Rachel M. Haskell (RH-8248)
                                    80 Broad Street, Suite 703
                                    New York, New York 10004
                                    Telephone: (646) 430-7930

                                    Attorneys for Plaintiff and the Proposed Collective
                                    Classes and Classes




                                      21
